127 S.Ct. 853 (2007)
549 U.S. 1106
ALTADIS USA, INC., petitioner,
v.
SEA STAR LINE, LLC, et al.
No. 06-606.
Supreme Court of United States.
January 5, 2007.
*854 Petition for writ of certiorari to the United States Court of Appeals for the Eleventh Circuit granted. The brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 2 p.m., Friday, February 9, 2007. The brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 2 p.m., Friday, March 9, 2007. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 2 p.m., Tuesday, March 20, 2007.